 

Exhibit 10.1

THE WASHINGTON POST COMPANY

2012 INCENTIVE COMPENSATION PLAN

(Dated of as February 23, 2012)

1.            Purpose of the Plan  

This Plan is intended to promote the interests of the Company and its
shareholders by providing the employees and directors of the Company with
incentives and rewards to encourage them to continue in the service of the
Company and with a proprietary interest in pursuing the long-term growth,
profitability and financial success of the Company.

2.            Definitions   

As used in the Plan or in any instrument governing the terms of any Incentive
Award, the following definitions apply to the terms indicated below:

(a)     “Board of Directors” means the Board of Directors of TWPC.

(b)     “Cash Incentive Award” means an award granted pursuant to Section 8 of
the Plan.

(c)     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and all regulations, interpretations and administrative guidance issued
thereunder.

(d)     “Committee” means the Compensation Committee of the Board of Directors
or such other committee as the Board of Directors shall appoint from time to
time to administer the Plan and to otherwise exercise and perform the authority
and functions assigned to the Committee under the terms of the Plan.

(e)     “Common Stock” means TWPC’s Class B Common Stock, $0.01 par value per
share, or any other security into which the common stock shall be changed
pursuant to the adjustment provisions of Section 10 of the Plan.

(f)      “Company” means TWPC and all of its Subsidiaries, collectively.

(g)     “Covered Employee” means each Participant who is an executive officer
(within the meaning of Rule 3b-7 under the Exchange Act) of TWPC.

(h)     “Deferred Compensation Plan” means any plan, agreement or arrangement
maintained by the Company from time to time that provides opportunities for
deferral of compensation.

(i)      “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(j)      “Fair Market Value” means, with respect to a share of Common Stock, as
of the applicable date of determination (i) the average of the high and low
sales prices on the date of determination or, if not so reported for such day,
the immediately preceding business day of a share of Common Stock as reported on
the principal securities exchange on which shares of Common Stock are then
listed or admitted to trading or (ii) if not so reported, the average of the
closing bid and ask prices on the date of determination or, if not so reported
for such day, on the immediately preceding business day as reported on the
National Association of Securities Dealers Automated Quotation System or
(iii) if not so reported, as furnished by any member of the National Association
of Securities Dealers, Inc. selected by the Committee. In the event that the
price of a share of Common Stock shall not be so reported, the Fair Market Value
of a share of Common Stock shall be determined by the Committee in its sole
discretion.

(k)     “Incentive Award” means one or more Stock Incentive Awards and Cash
Incentive Awards, collectively.

(l)      “Option” means a stock option to purchase shares of Common Stock
granted to a Participant pursuant to Section 6.

(m)    “Other Stock-Based Award” means an award granted to a Participant
pursuant to Section 7.

(n)     “Participant” means an employee or director of the Company who is
eligible to participate in the Plan and to whom one or more Incentive Awards
have been granted pursuant to the Plan and have not been fully settled or
cancelled and, following the death of any such Person, his successors, heirs,
executors and administrators, as the case may be.

 

--------------------------------------------------------------------------------

 

 

(o)     “Performance-Based Compensation” means compensation that satisfies the
requirements of Section 162(m) of the Code for deductibility of “qualified
performance-based compensation.”

(p)     “Performance Measures” means such measures as are described in Section 9
on which performance goals are based in order to qualify certain awards granted
hereunder as Performance-Based Compensation.

(q)     “Performance Percentage” means the factor determined pursuant to a
Performance Schedule that is to be applied to a Target Award and that reflects
actual performance compared to the Performance Target.

(r)     “Performance Period” means the period of time during which Performance
Targets must be met in order to determine the degree of payout and/or vesting
with respect to an Incentive Award that is intended to qualify as
Performance-Based Compensation. Performance Periods may be overlapping.

(s)     “Performance Schedule” means a schedule or other objective method for
determining the applicable Performance Percentage to be applied to each Target
Award.

(t)     “Performance Target” means performance goals and objectives with respect
to a Performance Period.

(u)     “Person” means a “person” as such term is used in Section 13(d) and
14(d) of the Exchange Act, including any “group” within the meaning of
Section 13(d)(3) under the Exchange Act.

(v)     “Plan” means this 2012 Incentive Compensation Plan, as it may be amended
from time to time.

(w)    “Securities Act” means the Securities Act of 1933, as amended.

(x)     “Stock Incentive Award” means an Option or Other Stock-Based Award
granted pursuant to the terms of the Plan.

(y)     “Subsidiary” means any “subsidiary” within the meaning of Rule 405 under
the Securities Act.

(z)     “Target Award” means target payout amount for an Incentive Award.

(aa)   “TWPC” means The Washington Post Company, a Delaware corporation.

3.            Stock Subject to the Plan and Limitations on Cash Incentive Awards
 

(a)     Stock Subject to the Plan  

The maximum number of shares of Common Stock that may be covered by Incentive
Awards granted under the Plan shall not exceed 500,000 shares of Common Stock in
the aggregate. The shares referred to in the preceding sentence of this
paragraph shall be subject to adjustment as provided in Section 10 and the
following provisions of this Section 3. Shares of Common Stock issued under the
Plan may be either authorized and unissued shares or treasury shares, or both,
at the sole discretion of the Committee.

For purposes of the preceding paragraph, shares of Common Stock covered by
Incentive Awards shall only be counted as used to the extent they are actually
issued and delivered to a Participant (or such Participant’s permitted
transferees as described in the Plan) pursuant to the Plan. For purposes of
clarification, in accordance with the preceding sentence if an Incentive Award
is settled for cash or if shares of Common Stock are withheld to pay the
exercise price of an Option or to satisfy any tax withholding requirement in
connection with an Incentive Award, only the shares issued (if any), net of the
shares withheld, will be deemed delivered for purposes of determining the number
of shares of Common Stock that are available for delivery under the Plan. In
addition, if shares of Common Stock are issued subject to conditions which may
result in the forfeiture, cancellation or return of such shares to the Company,
any portion of the shares forfeited, cancelled or returned shall be treated as
not issued pursuant to the Plan. In addition, if shares of Common Stock owned by
a Participant (or such Participant’s permitted transferees as described in the
Plan) are tendered (either actually or through attestation) to the Company in
payment of any obligation in connection with an Incentive Award, the number of
shares tendered shall be added to the number of shares of Common Stock that are
available for delivery under the Plan. Shares of Common Stock covered by
Incentive Awards granted pursuant to the Plan in connection with the assumption,
replacement, conversion or adjustment of outstanding equity-based awards in the
context of a corporate acquisition or merger (within the meaning of
Section 303A.08 of the New York Stock Exchange Listed Company Manual) shall not
count as used under the Plan for purposes of this Section 3.

 

 

 

--------------------------------------------------------------------------------

 

 

(b)     Individual Award Limits  

Subject to adjustment as provided in Section 10, the maximum number of shares of
Common Stock that may be covered by Incentive Awards granted under the Plan to
any Covered Employee in any calendar year shall not exceed 50,000 shares. The
amount payable to any Covered Employee with respect to any calendar year for all
Cash Incentive Awards shall not exceed $25 million. For purposes of the
preceding sentences, the phrase “amount payable with respect to any calendar
year” means the amount of cash, or value of other property, required to be paid
based on the achievement of applicable Performance Measures during a Performance
Period that ends in a calendar year, disregarding any deferral pursuant to the
terms of a Deferred Compensation Plan unless the terms of the deferral are
intended to comply with the requirements for performance-based compensation
under Section 162(m) of the Code.

4.            Administration of the Plan  

The Plan shall be administered by a Committee of the Board of Directors
consisting of two or more persons, each of whom qualifies as a “non-employee
director” (within the meaning of Rule 16b-3 promulgated under Section 16 of the
Exchange Act), an “outside director” within the meaning of Treasury Regulation
Section 1.162-27(e)(3) and as “independent” within the meaning of any applicable
stock exchange listing rules or similar regulatory authority. The Committee
shall, consistent with the terms of the Plan, from time to time designate those
employees and directors of the Company who shall be granted Incentive Awards
under the Plan and the amount, type and other terms and conditions of such
Incentive Awards. All of the powers and responsibilities of the Committee under
the Plan may be delegated by the Committee to any subcommittee thereof. In
addition, the Committee may from time to time authorize a subcommittee
consisting of one or more members of the Board of Directors (including members
who are employees of the Company) or employees of the Company to grant Incentive
Awards, subject to such restrictions and limitation as the Committee may specify
and to the requirements of Delaware General Corporation Law Section 157.

The Committee shall have full discretionary authority to administer the Plan,
including discretionary authority to interpret and construe any and all
provisions of the Plan and the terms of any Incentive Award (and any agreement
evidencing any Incentive Award) granted thereunder and to adopt and amend from
time to time such rules and regulations for the administration of the Plan as
the Committee may deem necessary or appropriate. Without limiting the generality
of the foregoing, the Committee shall determine whether an authorized leave of
absence, or absence in military or government service, shall constitute
termination of employment. The employment of a Participant with the Company
shall be deemed to have terminated for all purposes of the Plan if such
Participant is employed by or provides services to a Person that is a Subsidiary
of the Company and such Person ceases to be a Subsidiary of the Company, unless
the Committee determines otherwise. A Participant who ceases to be an employee
of the Company but continues, or simultaneously commences, services as a
director of the Company shall not be deemed to have had a termination of
employment for purposes of the Plan. Decisions of the Committee shall be final,
binding and conclusive on all parties.

On or after the date of grant of an Incentive Award under the Plan, the
Committee may (i) accelerate the date on which any such Incentive Award becomes
vested, exercisable or transferable, as the case may be, (ii) extend the term of
any such Incentive Award, including, without limitation, extending the period
following a termination of a Participant’s employment during which any such
Incentive Award may remain outstanding, (iii) waive any conditions to the
vesting, exercisability or transferability, as the case may be, of any such
Incentive Award or (iv) provide for the payment of dividends or dividend
equivalents with respect to any such Incentive Award; provided, that the
Committee shall not have any such authority to the extent that the grant of such
authority would cause any tax to become due under Section 409A of the Code.
Notwithstanding anything herein to the contrary, the Company shall not reprice
any stock option (within the meaning of Section 303A.08 of the New York Stock
Exchange Listed Company Manual) without the approval of the shareholders of
TWPC.

The Company shall pay any amount payable with respect to an Incentive Award in
accordance with the terms of such Incentive Award, provided that the Committee
may, in its discretion, defer the payment of amounts payable with respect to an
Incentive Award subject to and in accordance with the terms of a Deferred
Compensation Plan.

No member of the Committee shall be liable for any action, omission, or
determination relating to the Plan, and TWPC shall indemnify and hold harmless
each member of the Committee and each other director or employee of the Company
to whom any duty or power relating to the administration or interpretation of
the Plan has been delegated, against any cost or expense (including counsel
fees) or liability (including any sum paid in settlement of a claim with the
approval of the Committee) arising out of any action, omission or determination
relating to the Plan, unless, in either case, such action, omission or
determination was taken or made by such member, director or employee in bad
faith and without reasonable belief that it was in the best interests of the
Company.

 

 

 

--------------------------------------------------------------------------------

 

 

5.            Eligibility   

The Persons who shall be eligible to receive Incentive Awards pursuant to the
Plan shall be those employees and directors of the Company whom the Committee
shall select from time to time. Each Incentive Award granted under the Plan
shall be evidenced by an instrument in writing in form and substance approved by
the Committee.

 

6.            Options   

The Committee may from time to time grant Options, subject to the following
terms and conditions:

(a)     Exercise Price  

The exercise price per share of Common Stock covered by any Option shall be not
less than 100% of the Fair Market Value of a share of Common Stock on the date
on which such Option is granted.

(b)     Term and Exercise of Options  

(1) Each Option shall become vested and exercisable on such date or dates,
during such period and for such number of shares of Common Stock as shall be
determined by the Committee on or after the date such Option is granted;
provided, however  that no Option shall be exercisable after the expiration of
ten years from the date such Option is granted; and, provided, further, that
each Option shall be subject to earlier termination, expiration or cancellation
as provided in the Plan or in the agreement evidencing such Option.

(2) Each Option may be exercised in whole or in part; provided, however  that no
partial exercise of an Option shall be for an aggregate exercise price of less
than $1,000. The partial exercise of an Option shall not cause the expiration,
termination or cancellation of the remaining portion thereof.

(3) An Option shall be exercised by such methods and procedures as the Committee
determines from time to time, including without limitation through net physical
settlement or other method of cashless exercise.

(4) Options may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of a Participant, only by
the Participant; provided, however  that the Committee may permit in its
discretion Options to be sold, pledged, assigned, hypothecated, transferred, or
disposed of, on a general or specific basis, subject to such conditions and
limitations as the Committee may determine.

(c)     Effect of Termination of Employment or Other Relationship  

The agreement evidencing the award of each Option shall specify the consequences
with respect to such Option of the termination of the employment or other
service between the Company and the Participant holding the Option.

7.            Other Stock-Based Awards  

The Committee may grant equity-based or equity-related awards not otherwise
described herein in such amounts and subject to such terms and conditions as the
Committee shall determine. Without limiting the generality of the preceding
sentence, each such Other Stock-Based Award may (i) involve the transfer of
actual shares of Common Stock to Participants, either at the time of grant or
thereafter, or payment in cash or otherwise of amounts based on the value of
shares of Common Stock, (ii) be subject to performance-based and/or
service-based conditions, (iii) be in the form of stock appreciation rights,
phantom stock, restricted stock, restricted stock units, performance shares,
deferred share units or share-denominated performance units, (iv) be designed to
comply with applicable laws of jurisdictions other than the United States and
(v) be designed to qualify as Performance-Based Compensation; provided, that
each Other Stock-Based Award shall be denominated in, or shall have a value
determined by reference to, a number of shares of Common Stock that is specified
at the time of the grant of such award.

8.            Cash Incentive Awards  

The Committee may grant Cash Incentive Awards with respect to any Performance
Period, subject to the terms and conditions of the Plan. Cash Incentive Awards
may be settled in cash or in other property, including shares of Common Stock,
provided that the term “Cash Incentive Award” shall exclude any Stock Incentive
Award. Cash Incentive Awards may be designed to qualify as Performance-Based
Compensation.

 

 

--------------------------------------------------------------------------------

 

 

9.            Performance-Based Compensation  

(a)     Calculation   

The amount payable with respect to an Incentive Award that is intended to
qualify as Performance-Based Compensation shall be determined in any manner
permitted by Section 162(m) of the Code.

(b)     Discretionary Reduction  

Unless otherwise specified in the agreement evidencing the grant of an Incentive
Award that is intended to qualify as Performance-Based Compensation, the
Committee may, in its discretion, reduce or eliminate the amount payable to any
Participant with respect to the Incentive Award, based on such factors as the
Committee may deem relevant, but the Committee may not increase any such amount
above the amount established in accordance with the relevant Performance
Schedule. For purposes of clarity, the Committee may exercise the discretion
provided for by the foregoing sentence in a non-uniform manner among
Participants.

(c)     Performance Measures  

The performance goals upon which the payment or vesting of any Incentive Award
(other than Options and stock appreciation rights) that is intended to qualify
as Performance-Based Compensation depends shall relate to one or more of the
following Performance Measures: market price of Common Stock, earnings per share
of Common Stock, net income or profit (before or after taxes), return on
stockholder equity, cash flow, return on assets, earnings before interest and
taxes, earnings before interest, taxes, depreciation and amortization, earnings
from continuing operations, sales or revenues, capital or investment, market
share, cost reduction goals, budget comparisons, implementation or completion of
specified projects or processes, the formation of joint ventures, research or
development collaborations, or the completion of other transactions, any other
measure of financial performance that can be determined pursuant to U.S.
generally accepted accounting principles, or any combination of any of the
foregoing.

A Performance Measure (i) may relate to the performance of the Participant,
TWPC, a Subsidiary, any business group, any business unit or other subdivision
of the Company, or any combination of the foregoing, as the Committee deems
appropriate and (ii) may be expressed as an amount, as an increase or decrease
over a specified period, as a relative comparison to the performance of a group
of comparator companies or a published or special index, or any other external
measure of the selected performance criteria, as the Committee deems
appropriate. The measurement of any Performance Measure may exclude the impact
of charges for restructurings, discontinued operations, extraordinary items, and
other unusual or non-recurring items, and the cumulative effects of accounting
changes, each as defined by generally accepted accounting principles and as
identified in the Company’s audited financial statements, including the notes
thereto.

(d)     Performance Schedules  

Within 90 days after the beginning of a Performance Period, and in any case
before 25% of the Performance Period has elapsed, the Committee shall establish
(a) Performance Targets for such Performance Period, (b) Target Awards for each
Participant, and (c) Performance Schedules for such Performance Period.

(e)     Termination of Employment  

The consequences with respect to a Performance-Based Award of the termination of
employment of the Participant holding the Performance-Based Award shall be
determined by the Committee in its sole discretion and set forth in the
applicable Award Agreement, it being intended that no agreement providing for a
payment to a Participant upon termination of employment without cause shall be
given effect to the extent that it would cause an Incentive Award that was
intended to qualify as a Performance-Based Award to fail to so qualify.

(f)      Committee Discretion  

Nothing in this Section 9 is intended to limit the Committee’s discretion to
adopt conditions with respect to any Incentive Award that is not intended to
qualify as Performance-Based Compensation. In addition, the Committee may,
subject to the terms of the Plan, amend previously granted Incentive Awards in a
way that disqualifies them as Performance-Based Compensation.

10.          Adjustment Upon Certain Changes  

Subject to any action by the shareholders of TWPC required by law, applicable
tax rules or the rules of any exchange on which shares of common stock of TWPC
are listed for trading:

 

 

--------------------------------------------------------------------------------

 

 

(a)     Shares Available for Grants  

In the event of any change in the number or type of shares of common stock of
TWPC outstanding by reason of any stock dividend or split, recapitalization,
merger, consolidation, combination or exchange of shares or similar corporate
change, the type and maximum aggregate number of shares of Common Stock with
respect to which the Committee may grant Incentive Awards and the maximum
aggregate number of shares of Common Stock with respect to which the Committee
may grant Incentive Awards to any individual Participant in any year shall be
appropriately adjusted by the Committee. In the event of any change in the type
or number of shares of common stock of TWPC outstanding by reason of any other
event or transaction, the Committee may, to the extent deemed appropriate by the
Committee, make such adjustments in the number and class of shares of Common
Stock with respect to which Incentive Awards may be granted.

(b)     Increase or Decrease in Issued Shares Without Consideration  

In the event of any increase or decrease in the type or number of issued shares
of common stock of TWPC resulting from a subdivision or consolidation of shares
of common stock of TWPC or the payment of a stock dividend (but only on the
shares of common stock of TWPC), or any other increase or decrease in the number
of such shares effected without receipt or payment of consideration by the
Company, the Committee may, to the extent deemed appropriate by the Committee,
adjust the type or number of shares of Common Stock subject to each outstanding
Incentive Award and the exercise price per share of Common Stock of each such
Incentive Award.

(c)        Certain Mergers  

In the event of any merger, consolidation or similar transaction as a result of
which the holders of shares of Common Stock receive consideration consisting
exclusively of securities of the surviving corporation in such transaction, the
Committee may, to the extent deemed appropriate by the Committee, adjust each
Incentive Award outstanding on the date of such merger or consolidation so that
it pertains and applies to the securities which a holder of the number of shares
of Common Stock subject to such Incentive Award would have received in such
merger or consolidation.

(d)     Certain Other Transactions  

In the event of (i) a dissolution or liquidation of TWPC, (ii) a sale of all or
substantially all of the Company’s assets (on a consolidated basis), or (iii) a
merger, consolidation or similar transaction involving TWPC in which the holders
of shares of Common Stock receive securities and/or other property, including
cash, other than shares of the surviving corporation in such transaction, the
Committee shall, in its sole discretion, have the power to:

(i) cancel, effective immediately prior to the occurrence of such event, each
Incentive Award (whether or not then exercisable or vested), and, in full
consideration of such cancellation, pay to the Participant to whom such
Incentive Award was granted an amount in cash, for each share of Common Stock
subject to such Incentive Award, equal to the value, as determined by the
Committee, of such Incentive Award, provided that with respect to any
outstanding Option such value shall be equal to the excess of (A) the value, as
determined by the Committee, of the property (including cash) received by the
holder of a share of Common Stock as a result of such event over (B) the
exercise price of such Option; or

(ii) provide for the exchange of each Incentive Award (whether or not then
exercisable or vested) for an Incentive Award with respect to some or all of the
property which a holder of the number of shares of Common Stock subject to such
Incentive Award would have received in such transaction and, incident thereto,
make an equitable adjustment as determined by the Committee in the exercise
price of the Incentive Award, or the number of shares or amount of property
subject to the Incentive Award or provide for a payment (in cash or other
property) to the Participant to whom such Incentive Award was granted in partial
consideration for the exchange of the Incentive Award.

(e)     Other Changes  

In the event of any change in the capitalization of TWPC or corporate change
other than those specifically referred to in paragraphs 10(b), (c) or (d), the
Committee may make such adjustments in the number and class of shares subject to
Stock Incentive Awards outstanding on the date on which such change occurs and
in such other terms of such Incentive Awards, including without limitation in
any Performance Schedule, Performance Target or Target Award, as the Committee
may consider appropriate, provided that if any such Incentive Award is intended
to be Performance-Based Compensation such adjustment is consistent with the
requirements of Section 162(m) of the Code.

(f)      Cash Incentive Awards  

In the event of any transaction or event described in this Section 10, including
without limitation any corporate change referred to in paragraph (e) hereof, the
Committee may, in its sole discretion, make such adjustments in any Performance
Schedule, Performance Target or Target Award, and in such other terms of any
Cash Incentive Award, as

 

--------------------------------------------------------------------------------

 

 

the Committee may consider appropriate in respect of such transaction or event,
provided that if such Cash Incentive Award is intended to be Performance-Based
Compensation such adjustment is consistent with the requirements of
Section 162(m) of the Code.

(g)     No Other Rights  

Except as expressly provided in the Plan, no Participant shall have any rights
by reason of any subdivision or consolidation of shares of stock of any class,
the payment of any dividend, any increase or decrease in the number of shares of
stock of any class or any dissolution, liquidation, merger or consolidation of
TWPC or any other corporation. Except as expressly provided in the Plan, no
issuance by TWPC of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number of shares or amount of other property
subject to, or the terms related to, any Incentive Award.

(h)     Savings Clause  

No provision of this Section 10 shall be given effect to the extent that such
provision would cause any tax to become due under Section 409A of the Code.

11.          Rights Under the Plan  

No Person shall have any rights as a stockholder with respect to any shares of
Common Stock covered by or relating to any Incentive Award until the date of the
issuance of such shares on the books and records of TWPC. Except as otherwise
expressly provided in Section 10 hereof, no adjustment of any Incentive Award
shall be made for dividends or other rights for which the record date occurs
prior to the date of such issuance. Nothing in this Section 11 is intended, or
should be construed, to limit authority of the Committee to cause the Company to
make payments based on the dividends that would be payable with respect to any
share of Common Stock if it were issued or outstanding, or from granting rights
related to such dividends.

The Company shall not have any obligation to establish any separate fund or
trust or other segregation of assets to provide for payments under the Plan. To
the extent any person acquires any rights to receive payments hereunder from the
Company, such rights shall be no greater than those of an unsecured creditor.

12.          No Special Employment Rights; No Right to Incentive Award  

(a) Nothing contained in the Plan or any Incentive Award shall confer upon any
Participant any right with respect to the continuation of his employment by or
service to the Company or interfere in any way with the right of the Company at
any time to terminate such employment or service or to increase or decrease the
compensation of the Participant from the rate in existence at the time of the
grant of an Incentive Award.

(b) No person shall have any claim or right to receive an Incentive Award
hereunder. The Committee’s granting of an Incentive Award to a Participant at
any time shall neither require the Committee to grant an Incentive Award to such
Participant or any other Participant or other person at any time nor preclude
the Committee from making subsequent grants to such Participant or any other
Participant or other person.

13.          Securities Matters  

(a) TWPC shall be under no obligation to effect the registration pursuant to the
Securities Act of any shares of Common Stock to be issued hereunder or to effect
similar compliance under any state laws. Notwithstanding anything herein to the
contrary, TWPC shall not be obligated to cause to be issued any shares of Common
Stock pursuant to the Plan unless and until TWPC is advised by its counsel that
the issuance of such shares is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which shares of Common Stock are traded. The Committee may require,
as a condition to the issuance of shares of Common Stock pursuant to the terms
hereof, that the recipient of such shares make such covenants, agreements and
representations, and that any certificates representing such shares bear such
legends, as the Committee deems necessary or desirable.

(b) The exercise of any Option granted hereunder shall only be effective at such
time as counsel to TWPC shall have determined that the issuance of shares of
Common Stock pursuant to such exercise is in compliance with all applicable
laws, regulations of governmental authority and the requirements of any
securities exchange on which shares of Common Stock are traded. TWPC may, in its
sole discretion, defer the effectiveness of an exercise of an Option hereunder
or the issuance of shares of Common Stock pursuant to any Incentive Award
pending or to ensure compliance under federal or state securities laws. TWPC
shall inform the Participant in writing of its decision to defer the
effectiveness of the exercise of an Option or the issuance of shares of Common
Stock pursuant to any Incentive Award. During the period that the effectiveness
of the exercise of an Option has been deferred, the Participant may, by written
notice, withdraw such exercise and obtain the refund of any amount paid with
respect thereto.

 

--------------------------------------------------------------------------------

 

 

14.          Withholding Taxes  

(a)     Cash Remittance  

Whenever shares of Common Stock are to be issued upon the exercise of an Option
or the grant or vesting of an Incentive Award, and whenever any amount shall
become payable in respect of any Incentive Award, TWPC shall have the right to
require the Participant to remit to TWPC in cash an amount sufficient to satisfy
federal, state and local withholding tax requirements, if any, attributable to
such exercise, grant, vesting or payment prior to issuance of such shares or the
effectiveness of the lapse of such restrictions or making of such payment. In
addition, upon the exercise or settlement of any Incentive Award in cash, or the
making of any other payment with respect to any Incentive Award (other than in
shares of Common Stock), TWPC shall have the right to withhold from any payment
required to be made pursuant thereto an amount sufficient to satisfy the
federal, state and local withholding tax requirements, if any, attributable to
such exercise, settlement or payment.

(b)     Stock Remittance  

At the election of the Participant, subject to the approval of the Committee,
when shares of Common Stock are to be issued upon the exercise, grant or vesting
of an Incentive Award, the Participant may tender to TWPC a number of shares of
Common Stock that have been owned by the Participant for at least six months (or
such other period as the Committee may determine) having a Fair Market Value at
the tender date determined by the Committee to be sufficient to satisfy the
minimum federal, state and local withholding tax requirements, if any,
attributable to such exercise, grant or vesting but not greater than the minimum
withholding obligations. Such election shall satisfy the Participant’s
obligations under Section 14(a) hereof, if any.

(c)     Stock Withholding  

At the election of the Participant, subject to the approval of the Committee,
when shares of Common Stock are to be issued upon the exercise, grant or vesting
of an Incentive Award, TWPC shall withhold a number of such shares having a Fair
Market Value at the exercise date determined by the Committee to be sufficient
to satisfy the minimum federal, state and local withholding tax requirements, if
any, attributable to such exercise, grant or vesting but not greater than the
minimum withholding obligations. Such election shall satisfy the Participant’s
obligations under Section 14(a) hereof, if any.

15.          Amendment or Termination of the Plan  

The Board of Directors may at any time suspend or discontinue the Plan or revise
or amend it in any respect whatsoever; provided, however, that to the extent
that any applicable law, tax requirement, or rule of a stock exchange requires
shareholder approval in order for any such revision or amendment to be
effective, such revision or amendment shall not be effective without such
approval. The preceding sentence shall not restrict the Committee’s ability to
exercise its discretionary authority hereunder pursuant to Section 4 hereof,
which discretion may be exercised without amendment to the Plan. No provision of
this Section 15 shall be given effect to the extent that such provision would
cause any tax to become due under Section 409A of the Code. Except as expressly
provided in the Plan, no action hereunder may, without the consent of a
Participant, reduce the Participant’s rights under any previously granted and
outstanding Incentive Award. Nothing in the Plan shall limit the right of the
Company to pay compensation of any kind outside the terms of the Plan.

16.          No Obligation to Exercise  

The grant to a Participant of an Incentive Award shall impose no obligation upon
such Participant to exercise such Incentive Award.

17.          Transfers Upon Death  

Upon the death of a Participant, outstanding Incentive Awards granted to such
Participant may be exercised only by the executors or administrators of the
Participant’s estate or by any person or persons who shall have acquired such
right to exercise by will or by the laws of descent and distribution. No
transfer by will or the laws of descent and distribution of any Incentive Award,
or the right to exercise any Incentive Award, shall be effective to bind TWPC
unless the Committee shall have been furnished with (a) written notice thereof
and with a copy of the will and/or such evidence as the Committee may deem
necessary to establish the validity of the transfer and (b) an agreement by the
transferee to comply with all the terms and conditions of the Incentive Award
that are or would have been applicable to the Participant and to be bound by the
acknowledgements made by the Participant in connection with the grant of the
Incentive Award.

 

 

 

--------------------------------------------------------------------------------

 

 

18.          Expenses and Receipts  

The expenses of the Plan shall be paid by TWPC. Any proceeds received by TWPC in
connection with any Incentive Award will be used for general corporate purposes.

19.          Governing Law  

The Plan and the rights of all persons under the Plan shall be construed and
administered in accordance with the laws of the State of New York without regard
to its conflict of law principles.

20.          Effective Date and Term of Plan  

The Plan was adopted by the Board of Directors on February 23, 2012, subject to
the approval of the Plan by the shareholders of TWPC. No grants of Incentive
Awards may be made under the Plan after February 23, 2022.

 

 

--------------------------------------------------------------------------------

 